DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-16 in the reply filed on April 18, 2022 is acknowledged. Claims 17-20 have been canceled. Claims 21-24 have been added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20200075488 A1; Wu) in view of Yang (US 20090079083 A1; Yang).
Regarding claim 11, Wu discloses a structure comprising: a plurality of core substrates (Fig. 18, 300A/300B; ¶73) attached to a first side of a redistribution structure (Fig. 18, 200; ¶73), wherein the redistribution structure comprises: a plurality of first redistribution layers (Fig. 13, 150-154; ¶58);…; and a plurality of second redistribution layers  (Fig. 13, 158-170; ¶58) on the plurality of first redistribution layers …; and an integrated device package (Fig. 13, 120; ¶39) attached to a second side of the redistribution structure.
Wu is silent on a plurality of internal supports attached to at least one of the plurality of first redistribution layers, wherein the plurality of internal supports are free of electrical connection to the plurality of first redistribution layers; and a plurality of second redistribution layers on the plurality of first redistribution layers and over the plurality of internal supports, wherein the plurality of internal supports are free of electrical connection to the plurality of second redistribution layers
Yang discloses an interconnect structure where a plurality of internal supports (Fig. 3, 220; ¶43) attached to at least one of the plurality of first redistribution layers (Fig. 3, 206 bottom of stack; ¶51), wherein the plurality of internal supports (dielectric material) are free of electrical connection to the plurality of first redistribution layers; and a plurality of second redistribution layers (Fig. 3, 206 bottom of stack; ¶51) on the plurality of first redistribution layers and over the plurality of internal supports, wherein the plurality of internal supports are free of electrical connection to the plurality of second redistribution layers
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include dielectric internal supports for providing mechanical strength to the interconnect structure.
Regarding claim 12, Wu in view of Yang discloses the structure of claim 11, wherein the plurality of internal supports (Fig. 3, 220; ¶43 Yang) are vertically separated from the plurality of core substrates  (Fig. 18, 300A/300B; ¶73 Wu) by a vertical distance in the range of 100 μm to 15,000 μm.
Wu discloses the thickness of each redistribution layer (Fig. 13, 158-170; ¶58) is 100 μm. (¶60) Therefore, the core substrates would be separated from the bottom layer comprising the internal support would be at least 400 μm 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include dielectric internal supports for providing mechanical strength to the interconnect structure.
Regarding claim 14, Wu in view of Yang discloses the structure of claim 11, wherein the internal supports of the plurality of internal supports are silicon. (Fig. 3, 220; ¶43 Yang)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include dielectric internal supports for providing mechanical strength to the interconnect structure without making electrical shorts.
	Regarding claim 15, Wu in view of Yang discloses the structure of claim 11, wherein the internal supports (Fig. 3, 220; ¶43 Yang) of the plurality of internal supports laterally overlap at least two respective core substrates (Fig. 18, 300A/300B; ¶73 Wu) of the plurality of core substrates.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include dielectric internal supports and their position for providing mechanical strength to the interconnect structure.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20200075488 A1; Wu) in view of Yang (US 20090079083 A1; Yang), and further in view of Lo et al. (US 20110115088 A1; Lo).
Regarding claim 13, Wu in view of Yang discloses the structure of claim 11, wherein the plurality of first redistribution layers comprise a plurality of first dielectric layers, wherein the plurality of second redistribution layers comprise a plurality of second dielectric layers that are a different dielectric material from the plurality of first dielectric layers.
Lo discloses forming an interconnect structure where a first set of layers (Fig. 1, 60; ¶23) is formed of a different set of materials than a second set of layers (Fig. 1, 130; ¶23)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use different dielectric materials so that the second set of layers may form a stress buffer.
Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art Yang (US 20090079083 A1; Yang) discloses an interconnect structure comprising a plurality of internal supports but is silent on the position of the internal supports relative to the lateral disposition of a plurality of dies or a gap between dies. 
Regarding claim 16, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and wherein the internal supports of the plurality of internal supports laterally overlap at least two respective dies of the plurality of dies.”, as recited in Claim 16, with the remaining features.
Claims 1-10, 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art Yang (US 20090079083 A1; Yang) discloses an interconnect structure comprising a plurality of internal supports but is silent on the position of the internal supports relative to the lateral disposition of a plurality of dies or a gap between dies. 
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein the internal support laterally overlaps both the first interconnect structure and the second interconnect structure”, as recited in Claim 1, with the remaining features.
Regarding claim 21, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: "wherein the gap is laterally aligned with the internal support”, as recited in Claim 21, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816